Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Claim 1 was amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objections to claim 1 is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Fujiwara et al. on claims 1-4, 6, 9-14, 16, and 19-20 is withdrawn, because independent claim 1 has been amended by Examiner’s amendment.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Fujiwara et al. as applied to claims 6 and 16 respectively and further in view of Kenny et al. on claims 21-22 is withdrawn, because independent claim 1 has been amended by Examiner’s amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic/email interview with Liaoteng Wang on 27 January 2022.

IN THE CLAIMS:

1. (Currently Amended) A casing for a battery pack, wherein the casing has a receiving space and an opening in communication with the receiving space, the receiving space is enclosed by a wall portion of the casing, and the wall portion is formed by pressing two or more stacked metal base plates, between which a plurality of cavities are formed, wherein an island is disposed within the cavity, wherein 
the wall portion comprises a bottom wall and side walls surrounding the bottom wall on a peripheral side of the bottom wall, and the bottom wall and the side walls are integrally formed by said pressing and are each formed by the two or more stacked metal base plates as the wall portion, 
the plurality of cavities are in communication with each other to form a flow passage, and the island is disposed within the flow passage, 
two or more stacked metal base plates comprises a first base plate and a second base plate, the cavity is formed by an outwardly projecting convex wall of the second base plate and a flat wall of the first base plate corresponding to the convex wall, 
a portion of the island attached to the flat wall is formed in a shape of a strip or an ellipse, and a long side of the strip or a major axis of the ellipse is parallel to the length direction of the flow passage, 
a ratio of a height h of the cavity to a width W of the cavity is in a range of h/W ≤ 1, and 
a ratio of a length L of the island to a width W1 of the island is in a range of 2 ≤ L/W1 ≤ 5, and the length L is in a range of 5 mm ≤ L ≤ 15 mm, and 
a ratio between a wall thickness t1 of the flat wall and a wall thickness t2 of the convex wall is in a range of 0.5 ≤ t2/t1 ≤ 1.

Reasons for Allowance
Claims 1-4, 6, 9-14, 16, and 19-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a casing for a battery pack where the wall portions are formed by pressing two or more stacked metal base plates between which a plurality of cavities are formed, with an island is disposed within the cavity; wherein a ratio of a height of the cavity to a width of the cavity; a ratio of a length of the island to a width of the length; and a ratio of a wall thickness of the flat wall to a wall thickness of the convex wall is within the ranges as defined by the limitations within independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727